Mr. Justice Murcur
delivered the opinion of the court, January 5th 1880.
It is well-settled that after dissolution, a liquidating partner may bind his late co-partners in borrowing money to pay the debts of the late firm. He may renew an accommodation endorsement, and give notes to liquidate the partnership indebtedness: Dundas v. Gallagher, 4 Barr 205; Robinson v. Taylor, Id. 242; Brown v. Clark, 2 Harris 469; Ward v. Tyler, 2 P. F. Smith 393; Lloyd v. Thomas, 29 Id. 68. The authority to act as a liquidating partner, does not require an express and specific appointment. When one so acts with the knowledge of his late co-partners, their permission may be presumed, and as to third persons, they may be bound by his acts. The court stated the law correctly. We are not furnished with the full evidence; but will not assume it to have been insufficient to carry the question of authority to the jury.
The seventh assignment is to the rejection of certain evidence in cross-examination. A cross-examination should be confined to matters, in relation to which, the witness has been examined in chief, or to such questions as may tend to show his bias or interest. Hopkinson et al. v. Leeds, 28 P. F. Smith 396. It was well said in that case by Mr. Justice Williams, “ to permit the defendant under the guise of cross-examination, to give evidence in chief, is not only disorderly, but unfair to the plaintiff.”
The attempt in the present case, was made under circumstances more than usually objectionable. In making their defence, the plaintiffs in error had not proved or alleged usury. They did not claim that any had been received by the corporation defendant in error, or by the association from which the bank obtained the notes. They had put their defence on other grounds and rested. When the defendant in error had called Walter in rebuttal, then the plaintiffs in error sought in his cross-examination, to introduce this new and distinct defence.
Much must be left to the discretion of the judge, as to the time and order of introducing evidence. The tendency of the evidence proposed by the cross-examination, if it had any effect, was to re-open the case, and involve an inquiry into matters not alleged before. We do not think the incomplete evidence furnished, will justify us in holding, that the learned judge committed such an error in rejecting this evidence, as to call for a reversal. We discover no error in the other assignments.
Judgment affirmed.